DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “406” in Fig. 4;“602” in Fig. 6A; “1096” in Fig. 11B; “1482” in Fig. 14U; and “1910” in Figs. 19A-D.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1046" in Fig. 10 and "1096" in Fig. 11B have both been used to designate the same connector.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: it appears “pressure control module 120” should recite “pressure control module 116” for consistency (see [0071]); it appears “constriction cartridge outlet 718” (see [0100]) and “constriction component outlet 718” (see [0101]) should be “constriction component outlets 718” for consistency; it appears “inlet 802” should be “inlet 808” and “outlet 804” should be “outlet 810” (see [0110]) for consistency; it appears “clamps 1002” should recite “tubing clamps 1006” (see [0127]) for consistency; it appears “fitting 1012” should recite “connector 1012” (see [0130]) for consistency; it appears “buffer output bag 1034” (see [0141]) should recite “buffer output bag 1039” for consistency with [[0137] and Fig. 10; it appears “gas output regulator 1101” should recite “gas output regulator 1102” for consistency (see [0154]); 1062 is used to reference a connector in paragraph [0203] while it used to reference a flow sensor throughout the rest of the specification; reference characters 1402 and 1400 are both used to reference “user interface” in paragraph [0227-0228]) while 1402 references a screen and 1400 references a display throughout the remainder of the specification; it appears “icons 1409” should recite “icons 1408” for consistency with paragraph [0233] and Fig. 14C; it appears “disposable assembly removal instructions 1422” should recite “disposable assembly removal instructions 1482” for consistency with Fig. 14U; and it appears “methods 1300 or 1400” (see [0370] and [0373]) should recite “methods 1200 and 1300”. 
The use of the term “HEPA” (see [0085], [0143] and [0155]); “ASEPTIQUIK” (see [0128]); “LEUKOPAK” (see [0166]); “ELUTRA” (see [0167]); “LOVO” (see [0168], [0171]) and [0176]); “SEPAX” (see [0169] and [0178]); “CLINIMACS” (see [0170]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claim 60 is  objected to because of the following informalities:  the limitation “cell suspension” in line 3 should recite “a cell suspension”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60-79 and 125-127 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 60-79 and 125-127 recite the limitation "the assembly" one or more times.  There is insufficient antecedent basis for this limitation in the claim. It appears the claims should recite “the disposable assembly” which is what is positively claims in line 1 of independent claim 60. 
Claim 60 recites the limitation “the cell-deforming constrictions” in line 7. There is insufficient antecedent basis for this limitation in the claim. The limitation should recite “the one or more cell-deforming constrictions” for proper antecedent basis. 
Claim 69 recites the limitation "the pressure sensor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 60-61, 64-69, 71-72,  77 and 125 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patient Application Publication US 2012/0064518 to Diefenbach.
Regarding claim 60, Diefenbach teaches a disposable assembly (see [0011]) for use in a system (see [0040]) for introducing a composition in a fluid into cells (see [0010]), the assembly comprising: a flow device (see [0040]) that directs the fluid and the cells through a tip assembly (see [0056]) comprising a constriction portion (see [0040]); the tip assembly configured to be in fluid communication with the flow device via an attachment portion wherein the tip assembly comprises a channel portion and a constriction portion (i.e. component) comprising a cross sectional area (i.e. one or more cell deforming constrictions) that is smaller than a channel portion inner diameter and a channel portion cross section that enhances formation of membrane pores in the cells, whereby the system introduces the composition into the cells through the membrane pores (see [0040]); and wherein the flow device is a syringe (see [0016]) connected to translucent tubing connected to the tip assembly (see [0082]). 

Regarding claim 61, Diefenbach teaches all the limitations of claim 60 above. 
Diefenbach is silent to the use of tools for connecting or disconnecting the assembly (i.e. flow device, attachment portion, and tip assembly) from the system and therefore must be configured to be able to be connected and disconnected from the system without the use of tools as recited in the instant claim. 

Regarding claim 64, Diefenbach teaches all the limitations of claim 60 above. 
	Diefenbach teaches the system is located in a housing that is located on a table (see [0055]). 

Regarding claim 65, Diefenbach teaches all the limitations of claim 60 above.
Diefenbach is silent to the use of tools for connecting or disconnecting the assembly (i.e. flow device, attachment portion, and tip assembly) from the system and therefore must be configured to be able to be connected and disconnected from the system without the use of tools. The system comprises the flow device fluidically connected through a series of parts to a receptacle for receiving or containing the fluid passed through the tip assembly (see [0040-0041]). Therefore, “the system may receive flow of the cell suspension from the system” as recited in the instant claim. 

Regarding claim 66, Diefenbach teaches all the limitations of claim 60 above.
Diefenbach is silent to the use of tools for connecting or disconnecting the assembly (i.e. flow device, attachment portion, and tip assembly) from the system and therefore must be configured to be able to be connected and disconnected from the system without the use of tools. Diefenbach teaches the system includes a sensor that communications with a microprocessor (see [0056]) and wherein a computer or user  interface controls and operates the system (see [0045]). 

Regarding claims 67-69, Diefenbach teaches all the limitations of claim 66 above.
Diefenbach teaches the sensor of the system detects information regarding the flow device or fluid selected from a group comprising both temperature and pressure (see [0056]) and wherein the computer or user interface controls pressure and/or temperature (see [0045-0046]). 

Regarding claim 71, Diefenbach teaches all the limitations of claim 60 above.
Diefenbach teaches the tip assembly comprising a proximal opening (see [0060]) (i.e. inlet) that is fluidically connected to the flow device (i.e. preparation vessel) via an attachment portion (see [0040]). 

Regarding claim 72, Diefenbach teaches all the limitations of claim 60 above.
Diefenbach teaches the tip assembly comprises a housing portion comprising the constriction portion comprising an area (i.e. one or more cell deforming constrictions) that is smaller than the channel portion inner diameter and a channel portion cross section (see [0060]; Fig. 1A). Fluid flows from the channel portion to the constriction portion and out an opening (see [0040-0041]). 

Regarding claim 77, Diefenbach teaches all the limitations of claim 60 above.
Diefenbach teaches the tip assembly (i.e. constriction cartridge) comprises an opening for ejecting the fluid wherein a receptacle (i.e. cell suspension output container) for retaining and/or receiving the fluid is adjacent to said opening (see [0040-0041]). 

Regarding claim 125, Diefenbach teaches all the limitations of claim 60 above. 
Diefenbach teaches the system further includes a sensor that is in communication with the flow device and/or microprocessor (see [0056]). Inherently, the translucent or transparent tube, as described above, would be capable of being seated in a cavity of the sensor of the system and, as the tube is clear, would be capable of functioning as an optical path of the sensor. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 70 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patient Application Publication US 2012/0064518 to Diefenbach. 
Regarding claim 70, Diefenbach teaches all the limitations of claim 66 above.
Diefenbach teaches a sensor in communication with a microprocessor (see [0056]) and wherein a computer or user interface controls and monitors the flow of the cell suspension through the assembly (see [0045-0046]). 
	Diefenbach fails to teach “wherein the one or more sensors comprise a bubble sensor” as recited in the instant claim. 
	Diefenbach teaches minimizing the formation of bubbles as extracellular oxygen is toxic to cells (see [0177]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system of Diefenbach to comprise a bubble sensor for the benefit of improved cell survival (see [0177]). 

Regarding claim 78, Diefenbach teaches all the limitations of claim 60 above.
Diefenbach fails to teach “wherein the constriction cartridge is configured to house a second component comprising one or more cell deforming constrictions and to direct flow of the cell suspension fluid through the second component in parallel with the first component” as recited in the instant claim. 
However, it has been held that that mere duplication of parts has no patentable significance unless new or unexpected results is produced and therefore would be obvious to one or ordinary skill in the art. See MPEP 2144.04 VI. B. Duplication of Parts. 

Claims 62-63 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patient Application Publication US 2012/0064518 to Diefenbach in view of International Publication WO 2017/070169 to Qin et al. (herein Qin).
Regarding claim 62, Diefenbach teaches all the limitations of claim 60 above. 
Diefenbach fails to teach “wherein: the component comprising the one or more cell-deforming constrictions is a microfluidic chip comprising microfluidic channels, wherein the microfluidic channels comprise the one or more cell deforming constrictions; and the constriction cartridge is a microfluidic chip cartridge configured to house the microfluidic chip” as recited in the instant claim. 
Qin teaches an optimized microfluidic approach to deliver plasmids encoding sgRNA and Cas9 efficiently into human cells (pg. 41, line 20-22). Qin teaches a portable microfluidic device 105 (i.e. microfluidic chip cartridge) (pg. 41, line 26) comprising a base chip 110 and a cover chip 115 wherein a suspension of cells is passed through a flow chamber 120 (i.e. microfluidic chip) located between the base chip 110 and the cover chip 115 (see Figs. 13A, 14, and 15). Flow chamber 120 comprises a first port 125 and a second port 130 at opposite ends of the flow chamber 120. Flow chamber 120 comprises a plurality of cell scatter zones 135 (i.e. channels) and a plurality of cell deformation zones 140 located between the cell scatter zones 135. Each cell scatter zone comprises a plurality of cell scatter structures. Each cell deformation zone 140 comprises a plurality of cell deformation structures 150 defining a gap 155 between each cell deformation structures, cells flow through the gap thus constricting the cells which allows material to enter the cell (see pg. 42- 43, line 10-21; Figs. 12 and 13A). 
Qin and Diefenbach are analogous in the field delivering a payload into a cell. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to replace the tip assembly of Diefenbach with the microfluidic device of Qin for the benefit of high-delivery efficiency of different of different macromolecules into different cell types (see pg. 46 lines 18-22). 

Regarding claim 63, Diefenbach teaches all the limitations of claim 60 above. 
Diefenbach fails to teach “wherein: the component comprising the one or more cell-deforming constrictions is a filter comprising a plurality of cell-deforming constrictions; and  the constriction cartridge is a filter a filter cartridge configured to house the filter” as recited in the instant claim. 
Qin teaches an optimized microfluidic approach to deliver plasmids encoding sgRNA and Cas9 efficiently into human cells (pg. 41, line 20-22). Qin teaches a portable microfluidic device 105 (i.e. filter cartridge) (pg. 41, line 26) comprising a base chip 110 and a cover chip 115 wherein a suspension of cells is passed through a flow chamber 120 (i.e. microfluidic chip) located between the base chip 110 and the cover chip 115 (see Figs. 13A, 14, and 15). Flow chamber 120 comprises a first port 125 and a second port 130 at opposite ends of the flow chamber 120. Flow chamber 120 comprises a plurality of cell scatter zones 135 (i.e. channels) and a plurality of cell deformation zones 140 located between the cell scatter zones 135. Each cell scatter zone comprises a plurality of cell scatter structures. Each cell deformation zone 140 (i.e. filter) comprises a plurality of cell deformation structures 150 defining a gap 155 between each cell deformation structures, cells flow through the gap thus constricting the cells which allows material to enter the cell (see pg. 42- 43, line 10-21; Figs. 12 and 13A). Each cell deformation zone performs the function of a filter as fluid is passed through gaps or holes in order to constrict the cells. 
Qin and Diefenbach are analogous in the field delivering a payload into a cell. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to replace the tip assembly of Diefenbach with the microfluidic device of Qin for the benefit of high-delivery efficiency of different of different macromolecules into different cell types (see pg. 46 lines 18-22). 

Regarding claim 73, Diefenbach teaches all the limitations of claim 60 above. 
Diefenbach fails to teach “wherein the constriction cartridge is configured such that the component is held between a base portion and a removable lid portion” as recited in the instant claim. 
Qin teaches an optimized microfluidic approach to deliver plasmids encoding sgRNA and Cas9 efficiently into human cells (pg. 41, line 20-22). Qin teaches a portable microfluidic device 105 (i.e. constriction cartridge) (pg. 41, line 26) comprising a base chip 110 (i.e. base portion) and a cover chip (i.e. removable lid portion) 115 wherein a suspension of cells is passed through a flow chamber 120 (i.e. component) located between the base chip 110 and the cover chip 115 (see Figs. 13A, 14, and 15). Flow chamber 120 comprises a first port 125 and a second port 130 at opposite ends of the flow chamber 120. Flow chamber 120 comprises a plurality of cell scatter zones 135 and a plurality of cell deformation zones 140 located between the cell scatter zones 135. Each cell scatter zone comprises a plurality of cell scatter structures. Each cell deformation zone 140 comprises a plurality of cell deformation structures 150 defining a gap 155 between each cell deformation structures, cells flow through the gap thus constricting the cells which allows material to enter the cell (see pg. 42- 43, line 10-21; Figs. 12 and 13A). 
Qin and Diefenbach are analogous in the field delivering a payload into a cell. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to replace the tip assembly of Diefenbach with the microfluidic device of Qin for the benefit of high-delivery efficiency of different of different macromolecules into different cell types (see pg. 46 lines 18-22). 

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patient Application Publication US 2012/0064518 to Diefenbach in view of International Publication WO 2017/070169 to Qin et al. (herein Qin) and in further view of United States Patent Application Publication US 2011/0003325 to Durack et al. (herein Durack). 
Regarding claim 74, Diefenbach in view of Qin teaches all the limitations of claim 73 above. 
Diefenbach in view of Qin fails to teach “wherein the removable lid portion is configured to be slidably attachable to and removable from the base portion” as recited in the instant claim. 
However, a microfluidic device comprising a cover that slides into place to connect to a base is well known in the art as evidenced by Durack (see [0048]; [0051]; and Fig. 3D) and therefore would be obvious to one of ordinary skill in the art before the effective filing date. See MPEP 2144.07. Art Recognized Suitability for an Intended Purpose. 

Claims 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patient Application Publication US 2012/0064518 to Diefenbach in view of United States Patent 5,877,023 to Sautter et al. (herein Sautter). 
Regarding claims 75-76, Diefenbach in view of Qin teaches all the limitations of claim 60 above. 
Diefenbach fails to teach “wherein the constriction cartridge is configured to hold the component in place by one or more o-rings” or “wherein the constriction cartridge is configured to direct flow of the cell suspension into the component through one or more o-rings” as recited in the instant claims. 
Sautter teaches a specimen chamber 2  with a cup shaped base 21 provided with a cylindrical recess 22 to retain a capillary holder 14 by pressing it with the insertion of O ring 15 which seals against taper ring 12 wherein a capillary 17 is retained within the capillary holder 14 fluidically connected the space between base 21 and tapered region of tube 11 (see Col. 4, lines 12-27; Fig. 2). The base 21 and the taper ring 12 could reasonable be interpreted as a constriction cartridge wherein the capillary holder 14 (i.e. component) is held in place with O ring 15. As the capillary holder fluidically connects the two side of the constriction cartridge it would be configured to direct flow of a fluid through O ring 15. 
Sautter and Diefenbach are analogous in the field of delivering a payload into a cell (see Col 1. “Summary of the Invention” of Sautter). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the O ring of Sautter in the tip assembly of Diefenbach for the benefit of holding the constriction portion (i.e. component) of Diefenbach in place ((see Col. 4, lines 12-27; Fig. 2 of Sautter). 

Claims 79 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patient Application Publication US 2012/0064518 to Diefenbach in view of International Publication WO 2017/173373 to Stewart et al (herein Stewart). 
Regarding claim 79, Diefenbach teaches all the limitations of claim 60 above. 
Diefenbach teaches “wherein the assembly is sterilizable (see [0011]) but fails to teach wherein the assembly is configured to be sterilizable by one or more of; gamma sterilization, autoclaving, or ethylene oxide sterilization” as recited in the instant claim. 
Stewart teaches methods and apparatus that facilitate membrane-perturbing surface interactions for delivering a payload to a variety of cell types (see Abstract) and wherein the device may be sterilized via gamma radiation, autoclave, or ethylene oxide (see [0086]). 
Stewart and Diefenbach are analogous in the field of apparatuses for delivery of a payload into a cell(s). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the methods of sterilization as described by Stewart for the benefit of cleaning or sterilizing of the assembly of Diefenbach (see [0086]).

Claim 126 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patient Application Publication US 2012/0064518 to Diefenbach in view of United States Patent Application Publication US 2017/0335313 to Qian.
Regarding claim 126, Diefenbach teaches all the limitations of claim 60 above. 
Diefenbach teaches the flow device includes a bulb which reads on a flexible bag (see [0044]). 
Furthermore, Qian teaches plastic is a suitable material for flexible containers used in sample preparation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a plastic flexible bag as the preparation vessel of Diefenbach. See MPEP 2144.07. Art Recognized Suitability for an Intended Purpose. 


Claim 127 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patient Application Publication US 2012/0064518 to Diefenbach in view of International Publication WO 2017/070169 to Qin et al. (herein Qin) and in further view of United States Patent Application Publication US 2016/0313332 to Lee et al. (herein Lee). 
Regarding claim 127, Diefenbach teaches all the limitations of claim 60 above. 
Diefenbach fails to teach “wherein the constriction cartridge is configured to be attached by one or more clips to a constriction cartridge seat” as recited in the instant claim.
Qin teaches an optimized microfluidic approach to deliver plasmids encoding sgRNA and Cas9 efficiently into human cells (pg. 41, line 20-22). Qin teaches a portable microfluidic device 105 (i.e. constriction cartridge) (pg. 41, line 26) wherein a suspension of cells is passed through a flow chamber 120 (i.e. component) comprising a plurality of cell scatter zones 135 and a plurality of cell deformation zones 140 located between the cell scatter zones 135 wherein each cell scatter zone comprises a plurality of cell scatter structures defining a gap 155 wherein cells flow through the gap thus constricting the cells which allows material to enter the cell (see pg. 42- 43, line 10-21; Figs. 12 and 13A). 
Qin and Diefenbach are analogous in the field delivering a payload into a cell. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to replace the tip assembly of Diefenbach with the microfluidic device of Qin for the benefit of high-delivery efficiency of different of different macromolecules into different cell types (see pg. 46 lines 18-22). 
Lee teaches, during operation of a system, mounting a microfluidic device on a device holder wherein the microfluidic device is positioned using a mechanical locking mechanism such as pins or clamps (i.e. clips) (see [0133]). 
Lee, Quin, and Diefenbach are analogous in the field of microfluidic devices for cell manipulation and analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Diefenbach in view of Quin to include the device holder (i.e. constriction cartridge seat) of Lee for the benefit of holding the microfluidic device in place during operation (see [0133] of Lee). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/               Examiner, Art Unit 1797          




/CHRISTINE T MUI/               Primary Examiner, Art Unit 1797